 



Exhibit 10.3
USG Corporation
Audit Committee Pre-Approval Policy
The Audit Committee has adopted the following guidelines regarding the
engagement of an independent registered public accounting firm to perform audit
and non-audit services for USG Corporation (the “Corporation”).
STATEMENT OF PRINCIPLES
In accordance with Sections 201(a) and 202 of the Sarbanes-Oxley Act of 2002,
the Audit Committee pre-approves all audit and non-audit services performed by
the independent auditors. The Audit Committee will periodically review and
authorize policies and procedures, including pre-approval policies and
procedures, for the Corporation to follow in engaging the independent auditors
to provide services to the Corporation.
When the Corporation seeks to engage the independent auditors to provide
services not pre-approved in the annual authorization, specific pre-approval of
such services must be made by the Audit Committee, or its Chair. Any
pre-approval by the Chair must be presented to the Audit Committee at its next
regularly scheduled meeting. The independent auditors are not authorized to
provide any services that are prohibited by United States Securities and
Exchange Commission (the “SEC”) regulation, or any other applicable law or
regulation. Additionally, the independent auditors are not allowed to provide
any service to the Corporation under a contingent fee arrangement.
AUDIT SERVICES
At its March meeting, the Audit Committee will review and approve the
independent auditors’ plan for the year outlining the scope of audit services
(including statutory audit engagements as required under local country laws) to
be performed for the year, the proposed fees and the related engagement letter.
During the remainder of the year, the Audit Committee will approve, if
necessary, any changes in terms, conditions and fees resulting from changes in
audit scope, the Corporation’s structure or other matters.
Audit services include the annual audits of the Corporation’s internal controls
and consolidated financial statements and quarterly reviews of the Corporation’s
consolidated financial statements, all in accordance with generally accepted
auditing standards. Audit services also include statutory audits of the
Corporation’s subsidiaries as required by local country laws.
Audit services also may include services related to the issuance of comfort
letters, consents, the review of registration statements filed with the SEC, and
the review of, or consultation related to, non-ordinary transactions that may
arise during the year. These other audit services may be approved
from-time-to-time by the Audit Committee in the same manner as the pre-approval
of non-audit services described below.

 



--------------------------------------------------------------------------------



 



NON-AUDIT SERVICES
The Audit Committee supports the Corporation’s efforts to transition to service
providers other than the Corporation’s independent auditors except where that is
not reasonably advisable. In cases where management believes that the
Corporation’s independent auditors should be used for non-audit services,
management will submit to the Audit Committee for approval annually at its
November meeting, a detailed list of particular non-audit services that it
recommends the Audit Committee engage the independent auditors to provide during
the following calendar year, as well as detailed backup documentation to the
extent necessary to inform the Audit Committee of each of the specific services
proposed to be provided. Management and the independent auditors will each
confirm to the Audit Committee that each non-audit service on the list is
permissible under applicable legal requirements, including the SEC’s rules
regarding auditor independence. In addition to the list of planned non-audit
services, a related budget for expenditures for each non-audit service for the
following calendar year will be provided. The budget for non-audit services will
reflect the Corporation’s policy that fees for non-audit work related to tax
planning and other services generally should not exceed the fees for audit,
audit-related and tax compliance services.
The Audit Committee will evaluate the non-audit services recommended by
management and assess whether the provision of such services is consistent with
appropriate principles of auditor independence and such other factors that the
Audit Committee considers relevant, including the principles that (1) the
auditor cannot function in the role of management, (2) the auditor cannot audit
his or her own work and (3) the auditor cannot serve in an advocacy role for the
Corporation. Based on such evaluation, the Audit Committee will determine
whether to approve each non-audit service and the budget for each approved
service.
Management is responsible for monitoring the non-audit services provided and the
level of related fees against the pre-approval authorization, and will report
each actual service provided and a comparison of actual versus pre-approved fees
for such service to the Audit Committee on a periodic basis and no less
frequently than annually. The independent auditor also will monitor its actual
services and fees against the pre-approval authorization and advise management
if it is reasonably likely that the level of pre-approved fees for any
particular service may need to be exceeded or if it believes that a requested
service is not consistent with the pre-approval authorization of the Audit
Committee. Any reasonably likely budget overrun, as well as any unresolved
question regarding whether a requested service has been pre-approved, shall be
reported to the Audit Committee, or its Chair, as promptly as is appropriate
under the circumstances, and in any event, no later than the next regularly
scheduled Audit Committee meeting.
To ensure prompt handling of unexpected matters, the Audit Committee delegates
to the Chair the authority to amend or modify the list of approved non-audit
services and related fees. The Chair will report to the Audit Committee at its
next meeting any approval so given.
Non-audit services include the following:

2



--------------------------------------------------------------------------------



 



Audit-Related Services — These include assurance and related services that are
reasonably related to the performance of the audit or review of the
Corporation’s financial statements and that are traditionally performed by the
independent auditors. Audit-related services may include, among other things,
assistance related to the internal control reporting requirements prescribed
under Section 404 of the Sarbanes-Oxley Act of 2002, due diligence related to
acquisitions, joint ventures and dispositions, attest services that are not
required by statute, and consultations concerning financial accounting and
reporting matters not related to the current-year audit.
Tax Services — Tax services may include, but are not limited to, services such
as international tax compliance services, property tax services, expatriate tax
services, domestic and international tax planning and tax advice related to
acquisitions, joint ventures and dispositions. The Audit Committee will normally
not permit the retention of the independent auditors in connection with a
transaction initially recommended by the independent auditors, the sole business
purpose of which may be tax avoidance and the tax treatment of which may not be
supported in the Internal Revenue Code and related regulations.
Other Services — The Audit Committee also may grant pre-approval to other
permissible non-audit services in situations that it considers appropriate.
PROHIBITED NON-AUDIT SERVICES
Non-audit service categories that are prohibited, including those listed under
Section 201 of the Sarbanes-Oxley Act of 2002 and Rule 2-01(c)(4) of
Regulation S-X and further defined in the regulations, are identified below:

1.   Bookkeeping or Other Services Related to the Corporation’s Accounting
Records or Financial Statements   2.   Financial Information Systems Design and
Implementation   3.   Appraisal or Valuation Services, Fairness Opinion or
Contribution-in-Kind Reports   4.   Actuarial Services   5.   Internal Audit
Outsourcing Services   6.   Managerial Functions   7.   Human Resources   8.  
Broker-Dealer, Investment Advisor or Investment Banking Services   9.   Legal
Services   10.   Expert Services   11.   Services related to marketing, planning
or opining in favor of the tax treatment of a confidential or “aggressive”
transaction, including listed transactions

3



--------------------------------------------------------------------------------



 



12.   Tax services to certain members of management who serve in financial
reporting oversight roles at the audit client or to the immediate family members
of such individuals

The foregoing list is subject to the SEC’s rules and relevant interpretive
guidance concerning the precise definitions of these services and the potential
applicability of exceptions to certain of the prohibitions.

4